UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7445



ADI SUPREME GOD ALLAH,

                                              Plaintiff - Appellant,

          versus


HUGHES, Captain at Lee Correctional Institu-
tion; YVONNE BLANDSAW, Grievance Coordinator
at Lee Correctional Institution, in his indi-
vidual and official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CA-97-2921-2-11AJ)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adi Supreme God Allah, Appellant Pro Se. Michael Stephen Pauley,
LIDE, MONTGOMERY, POTTS, P.C., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation, and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Allah v. Hughes, No. CA-97-2921-2-11AJ (D.S.C. Sept. 22, 1998). We

deny Appellant’s motion for appointment of counsel.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2